DETAILED CORRESPONDENCE
This is a final office action is in response to communications filed on June 8th, 2020. Claims 1, 6, 11, and 16-17 are amended. Claims 2-5, 7, 9, 12-15, and 18-21 are cancelled and new claims 22-25 is/are added. Claim(s) 1, 6, 8, 10-11, 16-17, and 22-25 have been examined in this application. The Information Disclosure Statement (IDS) filed on January 19th, 2021 has been acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation - 35 USC § 112 (Sixth Paragraph)
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “feature extraction module,” and “a machine learning module” coupled with functional language extracting features of object and training plurality of linear regression models for extracted features in claims 1, 11, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Furthermore, the generic placeholder is not preceded by a structural modifier. The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” See MPEP 2181.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 6, 8, 10-11, 16-17, and 22-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: at applicant’s published specification paragraphs [0100], “Furthermore, it has also proven convenient at times, to refer to these arrangements of operations as modules, without loss of generality. The described operations and their associated modules may be embodied in software, firmware, hardware, or any combinations thereof …”
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8, 10-11, 16-17, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1, 6, 8, 10, and 22-25 is/are drawn to method (i.e., a process), claims 11 and 16 is/are drawn to non-transitory computer readable storage medium (i.e., a manufacture), and claim 17 is/are drawn to system (i.e., a manufacture). As such, claims 1, 6, 8, 10-11, 16-17, and 22-25 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 1: A computer-implemented method implemented by a multi- tenant online system, the method comprising: 
for a tenant of the multi-tenant online system, 
storing in an object store, a plurality of objects, each object representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states, each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object; 
a feature extraction module, features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object; 
training, by a machine learning module, a plurality of linear regression models based on the extracted features, each of the plurality of linear regression models associated with: a particular object state, a particular position of sub-interval in a time interval, and a tenant of the multi-tenant online system; 
2identifying a set of objects from the plurality of objects in the object store, the identified set of objects representing potential transactions that are expected to be created before the end of the time interval; 
selecting, by an object analyzer, a subset of trained linear regression models from the plurality of trained linear regression models, the subset including trained linear regression models for the tenant, for each object state, and for the position of the current sub-interval in the time interval; 
executing, by the object analyzer, each of the trained linear regression models from the subset to determine total expected values of the identified set of objects for each of the object states; 
determining, by the object analyzer, a total score for the end of the time interval by aggregating the expected values across the plurality of object states based on the identified set of objects; 
and sending the total score for display by a user interface.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)


	Independent claim(s) 11 and 17 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a 
The requirement to execute the claimed steps/functions using, a multi-tenant online system, a feature extraction module, machine learning module, object analyzer, user interface, etc. (Independent Claim(s) 1, 11, and 17 and dependent claims 6, 8, 10, 16, and 22-25) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of a multi-tenant online system, a feature extraction module, machine learning module, object analyzer, user interface, etc. (Independent Claim(s) 1, 11, and 17 and dependent claims 6, 8, 10, 16, and 22-25) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., storing, extracting, training, identifying, selecting, executing, determining, sending, etc. steps performed by a multi-tenant online system, the system comprising: a computer processor; and a computer readable non-transitory storage medium, a feature extraction module, machine learning module, object analyzer, user interface, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting MPEP 2106.05(h)).
The recited additional element(s) of identified above (Claims 1, 11, and 17), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because storing plurality of objects representing potential transaction and associated value and sending total score for display would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
Dependent claims 6, 8, 10, 16, and 22-25 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in Independent Claim(s) 1, 11, and 17 and dependent claims 6, 8, 10, 16, and 22-25 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) identified above in independent claim(s) 1, 11, and 17 and dependent claims 6, 8, 10, 16, and 22-25, additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. storing plurality of objects representing potential transaction and associated value and sending total score for display is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Providing historical usage information to users while they are inputting data, in order to improve the quality and organization of information added to a database, because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality,"” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018); “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0100] acknowledges that “These algorithmic descriptions and representations are commonly used by those skilled in the data processing arts to convey the substance of their work effectively to others skilled in the art. These operations, while described functionally, computationally, or logically, are understood to be implemented by computer programs or equivalent electrical circuits, microcode, or the like …” This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 6, 8, 10, 16, and 22-25 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).	
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 1, 6, 8, 10-11, 16-17, and 22-25 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160307210 (“Aggarwal”) in view of U.S Pub. 20020165755 (“Kitts”) in view of U.S Pub. 20130204663 (“Kahlow”).
As per claims 1, 11, and 17, Aggarwal discloses, computer-implemented method implemented by a multi- tenant online system, the method comprising: for a tenant of the multi-tenant online system, storing in an object store, a plurality of objects (“In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.”) (0051), each object representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states (“The recommendation engine 150 analyzes actions taken by various users of the multi-tenant data analysis system 100 performing data analysis to make recommendations regarding potential actions that a user can perform in a particular context. As an example, assume that user 110e associated with customer 120c is interacting with reports describing data of customer 120c. Further assume that the user 110e performed a sequence of interactions with the multitenant multi-tenant data analysis system 100 to arrive at a particular report or data field presented as a particular chart. The multi-tenant data analysis system 100 analyzes past user interactions that match the sequence of interactions of the user. The multi-tenant data analysis system 100 identifies what actions users in the past have taken after generating a report similar to that generated by the user based on the sequence of , each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object (i.e. changes in data associated to data analysis system that performs self-tuning by incrementally modifying the weights and receiving feedback on the quality of recommendations based on the modified weights) (“the data analysis system 100 receives values of the weights from an expert. In other embodiments, the data analysis system 100 modifies the weights by performing a self-tuning operation. The data analysis system 100 performs self-tuning by incrementally modifying the weights and receiving feedback on the quality of recommendations based on the modified weights (based on success rate of the recommendations based on the modified weights.) If the feedback indicates that the new weights improve the quality of recommendation, the data analysis system 100 keeps the new weights or else the data analysis system 100 reverts back to the previous weights and tries a different combination of weights”) (0073);
	extracting, by a feature extraction module, features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object (i.e. Examiner interpret factor related to products associated with a business as information about the third-party associated with the input potential transaction object) (“The data analysis system 100 trains a machine learning model with features based on the various factors described herein.” and “In an embodiment, the multi-tenant data analysis system 100 stores information defining categories of customers based on various factors including types of products associated with a business, type of business model, type of industry in which the customer sells products/services, and so on.”) (0070-0071 and 0051);
	selecting, by an object analyzer, a subset of trained linear regression models from the plurality of trained linear regression models, the subset including trained linear regression models for the tenant, for each object state, and for the position of the current sub-interval in the time interval (“The multi-tenant data analysis system 100 stores data of multiple customers. Each customer acts as a tenant of the multi-tenant data analysis system 100 and stores data associated with the customers in the multi-tenant data analysis system 100” and “the weights associated with the various factors are determined based on machine learning. The data analysis system 100 trains a machine learning model with features based on the various factors described herein … The data analysis system 100 regularly updates the weights associated with each category of users”) (0029 and 0071-0073);
	and a tenant of the multi-tenant online system (“Each customer acts as a tenant of the multi-tenant data analysis system 100 and stores data associated with the customers in the multi-tenant data analysis system 100”) (0029);
	and sending the total score for display by a user interface (“The multi-tenant data analysis system 100 ranks the recommendations based on various criteria and selects one or more recommendations for presenting to the user”) (0033).
Aggarwal specifically doesn’t disclose, training a plurality of linear regression models based on the extracted features associated with: a particular object state, a particular position of sub-interval in a time interval, identifying a set of objects from the plurality of objects representing potential transactions that are expected to be created before the end of the time interval, and executing each of the trained linear regression models from the subset to determine total expected values of the identified set of objects for each of the object states, however Kitts discloses, training, by a machine learning module, a plurality of linear regression models based on the extracted features, each of the plurality of linear regression models associated with: a particular object state, a particular position of sub-interval in a time interval (Examiners  are being predicted within the prediction window”) (“Five different approximators may be used … the inputs to a value as close possible to the target values (during training) ... The size of the prediction window can include the number of days that are being predicted. Prediction aggregation can be used to determine if total sales, average sales, average revenue, etc. are being predicted within the prediction window.”) (0063-0073);
identifying a set of objects from the plurality of objects in the object store, the identified set of objects representing potential transactions that are expected to be created before the end of the time interval (i.e. Kitts discloses in one example, an equation may be the following.                         
                            
                                
                                    r
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    t
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    2
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                    -
                                    2
                                
                            
                            …
                            
                                
                                    w
                                
                                
                                    0
                                
                            
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                             
                        
                    (i.e. identifying a machine learned predictor model), Five different approximators may be used (i.e. from the plurality of machine learned predictor models)                         
                            
                                
                                    r
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    t
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    2
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                    -
                                    2
                                
                            
                            …
                            
                                
                                    w
                                
                                
                                    0
                                
                            
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                             
                        
                     (i.e. the identified machine learned  predictor model) where, r are the weekly aggregated sales data (i.e. corresponding to the category and a position of the current sub-interval in the sequence) (“Five different approximators may be used…In one example, an equation may be the following.                         
                            
                                
                                    r
                                
                                
                                    t
                                    +
                                    1
                                
                            
                            =
                            
                                
                                    w
                                
                                
                                    t
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                    -
                                    1
                                
                            
                            +
                            
                                
                                    w
                                
                                
                                    t
                                    -
                                    2
                                
                            
                            
                                
                                    r
                                
                                
                                    t
                                    -
                                    2
                                
                            
                            …
                            
                                
                                    w
                                
                                
                                    0
                                
                            
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     where, r are the weekly aggregated sales data for a customer; and ware weights corresponding the weekly aggregated sales data that are obtained from auto-regression, Other variable(s) can be used in place of or conjunction with the weekly aggregated sales data.”) (0063-0068);
executing, by the object analyzer, each of the trained linear regression models from the subset to determine total expected values of the identified set of objects for each of the object states (i.e. Examiner interprets that Kitts discloses to  predict the behavior(s) of customer(s) The behavior can be revenue, visits, pages viewed, mouseclicks, or the like (i.e. determining total expected values), Using the weights from training, the method can be used to predict the behavior(s) of customer(s).The variable being predicted and the variables used to make the prediction may be the same or different (i.e. by applying the identified trained linear regression models from the subset) (“Using the weights from training, the method can be used to predict the behavior(s) of customer(s) at future date(s) as shown in block 362 of FIG. 3. The behavior can be revenue, visits, pages viewed, mouseclicks, or the like. The variable being predicted and the variables used to make the prediction may be the same or different. Revenue-based variables can be used to prediction customer revenue or retention in the future. Date(s) refers not only to specific date(s) but could refer to time period(s) in the future (e.g.,a week, a month, or the like).The OIAP GUI can be used to show the forecasting results for each customer. The GUI can allow a business user to then identify customers who are forecasted to defect during the next period….”) (0078-0080).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing in an object store a plurality of objects representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states, each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object, extracting features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object, Aggarwal, training a plurality of linear regression models based on the extracted features associated with: a particular object state, a particular position of sub-interval in a time interval, and a tenant of the multi-tenant online system, identifying a set of objects from the plurality of objects representing potential transactions that are expected to be created before the end of the time interval, and executing each of the trained linear regression models from the subset to determine total expected values of the identified set of objects for each of the object state, as taught by Kitts for the purpose to access data regarding the vendor's customers and generate timeseries information for at least one of the vendor's customers, also comprise training a model to obtain weights to perform at least some of timeseries information to further predict the behavior of the first customer at the future date. The prediction can be performed using the weights in the model and at a frequency greater than monthly.
Aggarwal specifically doesn’t disclose, determining a total score for the end of the time interval by aggregating the expected values across the plurality of object states based on the identified set of objects, however Kahlow discloses, determining, by the object analyzer, a total score for the end of the time interval by aggregating the expected values across the plurality of object states based on the identified set of objects (i.e. Examiner interprets that Kahlow’ s Table 2 shows an example of an individual calculation for each category of cookies for a given sequence of time for example, a 12 month sales cycle. As the last row and column of Table 2 shows, the total sales prediction Q score of 504.3 is calculated, which estimates the total predicted sales score for example, at the end of the 12 month sales cycle) (“Table 2 below is an example of an individual cookies calculation only at the category level (for simplicity of explanation). The sales estimate processing system and method carries out the calculations of 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing in an object store a plurality of objects representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states, each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object, extracting features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object, and sending the total score for display by a user interface, as disclosed by Aggarwal, determining a total score for the end of the time interval by aggregating the expected values across the plurality of object states based on the identified set of objects, as taught by Kahlow for the purpose to calculate sales prediction scores for each visitor and companies with which visitors are associated based on the accumulated event data and weighting, and a reporting and data extract module which is configured to detect variation in sales prediction scores over time to identify spikes which can predict upcoming sales and to provide predicted sales information and leads to the client company.

As per claims 6 and 16, Aggarwal discloses, wherein an object that was previously processed is stored in a historical data store as a database table (“As shown in FIG. 2, , wherein each row of the database table represents a change in the in the value of the object (the underline bold words are repetition, please make appropriate correction) (“The data analysis system 100 adaptively changes the weights of different factors based on a success rate of recommendations that were made using given weights of the factors. In an embodiment, the weights associated with the various factors are determined based on machine learning. The data analysis system 100 trains a machine learning model with features based on the various factors described herein”) (0071).

As per claims 8, Aggarwal discloses, wherein each object is represented as a database record (“a data field may be stored as a column of a database table storing data of the customer”) (0037-0038).

As per claims 10, Aggarwal discloses, wherein the time interval represents a month and each sub-interval represents a day of the month (“Each customer 120 sends data of the customer 120 to the multi-tenant data analysis system 100 using application programming interface (API) of the multi-tenant data analysis system 100. A customer may send data periodically, for example, monthly, weekly, or daily. The multi-tenant data analysis system 100 receives data from each customer and stores it in a format that allows generation of analytics reports based on the data”) (0035).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160307210 (“Aggarwal”) in view of U.S Pub. 20020165755 (“Kitts”) in view of U.S Pub. 20130204663 (“Kahlow”) in view of U.S Pub. 20110004509 (“Wu”).
As per claims 22, Aggarwal specifically doesn’t disclose, extracts features comprising a total number of updates to the object since the object was created, however Wu discloses, wherein the feature extraction module further extracts features comprising a total number of updates to the object since the object was created (i.e. Examiner reads a total number of updates to an object over a time period. The time period including when there is a new item listing or since the object was created.) (“given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features)”) (0034).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing in an object store a plurality of objects representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states, each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object, extracting features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object, and sending the total score for display by a user interface, as disclosed by Aggarwal, extracts features comprising a total number of updates to the object since the object was created, as taught by Wu for the purpose to train a data set to predict the probability of an item listing being sold.


As per claims 23, Aggarwal specifically doesn’t disclose, extracts features comprising a number of object state changes since the object was created, however Wu discloses, wherein the feature extraction module further extracts features comprising a number of object state changes since the object was created (i.e. Examiner reads a total number of updates to an object over a time period. The time period including when there is a new item listing or since the object was created.) (“given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features)”) (0034).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing in an object store a plurality of objects representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states, each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object, extracting features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object, and sending the total score for display by a user interface, as disclosed by Aggarwal, extracts features comprising a number of object state changes since the object was created, as taught by Wu for the purpose to train a data set to predict the probability of an item listing being sold.

13.	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160307210 (“Aggarwal”) in view of U.S Pub. 20020165755 (“Kitts”) in view of U.S Pub. 20130204663 (“Kahlow”) in view of U.S Pub. 20100049538 (“Frazer”).
As per claims 24, Aggarwal specifically doesn’t disclose, extracts features comprising a number of days since a last update to the object, however Frazer discloses, wherein the feature extraction module further extracts features comprising a number of days since a last update to the object (i.e. Examiner reads recency information as a time since a last update was performed. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for storing in an object store a plurality of objects representing a potential transaction and associated with a value of the potential transaction, and having one of a plurality of object states, each object representing a state transition machine configured to perform state transitions responsive to changes in data associated with the object, extracting features of objects that were previously processed, the features including: a rate of user interactions associated with an object, a rate of updates to an object, and an age of an object, and sending the total score for display by a user interface, as disclosed by Aggarwal, extracts features comprising a number of days since a last update to the object, as taught by Frazer for the purpose to allow marketers to gain insight into relationships between the various entities.

As per claims 25, Aggarwal specifically doesn’t disclose, extracts features comprising a number of days spent in each object state, however Frazer discloses, wherein the feature extraction module further extracts features comprising a number of days spent in each object state (“Starting from the -last transaction, (the darkest shade of grey) and accumulate two lighter grey market baskets in the time line, i.e. take the union of the dark grey market basket with the two lighter grey market baskets as they are purchased within a window of seven days prior to it. The union of all three results in the first market basket context instance represented by the block above the time line for this customer”) (0242).
Aggarwal, extracts features comprising a number of days spent in each object state, as taught by Frazer for the purpose to allow marketers to gain insight into relationships between the various entities.


Response to Arguments
With regards to §112 rejections:
Applicant's arguments, see pages 10, filed June 8th, 2020 with respect to the rejection(s) of claims 1-201 under 35 U.S.C 112 second have been fully considered and persuasive. 

With regards to §101 rejections:
Applicant's arguments, see pages 11-14, filed June 8th, 2020 with respect to the rejection(s) of claims 1, 6, 8, 10-11, 16-17, and 22-25 under 35 U.S.C 101 have been fully considered but are unpersuasive. 
Please refer to updated analysis in rejection above for newly amended claims.

With regards to §103 rejections:
th, 2020 with respect to the rejection(s) of claims 1, 6, 8, 10-11, 16-17, and 22-25 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 20160171540 (“Mangipudi”); US Pub. 20120143861 (“Sethi”).
Mangipudi discloses, a content determination and targeting system (CDTS) dynamically target time, event and inventory based, location-specific, and behavior relevant content and services to users in an omnichannel environment. The CDTS identifies target users using user characteristic information, item information, and event information received from information sources, determines a target item based on each item's item relevancy score and item relevancy priority generated based on an analysis of the user characteristic information, the item information, the event information, user intent dimensions, user interest dimensions, and global interest dimensions. The CDTS generates and targets relevant content associated with the target item and service information to the identified target users based on recommendations dynamically generated based on a content relevancy score, a content relevancy priority, targeting triggers, and the analysis of the user characteristic information, the item information, and the event information using content selection parameters.
Sethi discloses, predicting sale transaction conversion rate of an item operates through a search of information in response to a query over a network. The system and method can .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682